                                   1

                                   2

                                   3

                                   4

                                   5                            IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        SARAH PERTZ,                                   Case No. 19-cv-06330-CRB
                                   9                    Plaintiff,
                                                                                           ORDER STRIKING AFFIRMATIVE
                                  10             v.                                        DEFENSES
                                  11        HEARTLAND REALTY INVESTORS,
                                            INC., et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13
                                               Heartland Realty Investors’ and Heartland Santa Rosa Limited Partnership’s (collectively,
                                  14
                                       “Heartland”) Answer (dkt. 11) to Sarah Pertz’s Complaint (dkt. 1) asserts thirty-two affirmative
                                  15
                                       defenses. All thirty-two are devoid of factual support, and many are not affirmative defenses at
                                  16
                                       all. Pertz’s motion to strike Heartland’s affirmative defenses is therefore granted. Heartland may
                                  17
                                       amend its Answer to attempt to salvage any defenses struck without prejudice. The Court finds
                                  18
                                       this matter suitable for resolution without oral argument, pursuant to Civil Local Rule 7-
                                  19
                                       1(b), and therefore vacates the hearing currently set for Friday, January 17, 2020.
                                  20
                                       I.      LEGAL STANDARD
                                  21
                                               A party must “affirmatively state any avoidance or affirmative defense.” Fed. R.
                                  22
                                       Civ. P. 8(c). “Affirmative defenses plead matters extraneous to the plaintiff’s prima facie
                                  23
                                       case, which deny the plaintiff’s right to recover, even if the allegations of the complaint are
                                  24
                                       true.” FDIC v. Main Hurdman, 655 F. Supp. 259, 262 (E.D. Cal. 1987) (citing Gomez v.
                                  25
                                       Toledo, 446 U.S. 635, 640–41 (1980)). In contrast, allegations that plaintiff has not met its
                                  26
                                       burden of proof or which deny liability are not affirmative defenses. Zivkovic v. S. Cal.
                                  27
                                       Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002).
                                  28
                                   1          Federal Rule of Civil Procedure 12(f) permits a court to “strike from a pleading an
                                   2   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” A
                                   3   ruling on a motion to strike affirmative defenses must be based on matters contained in the
                                   4   pleadings. See Kelly v. Kosuga, 358 U.S. 516, 516 (1959).
                                   5          The Ninth Circuit has long held that an affirmative defense is adequately plead if it
                                   6   “gives plaintiff fair notice of the defense.” Wyshak v. City Nat’l Bank, 607 F.2d 824, 827
                                   7   (9th Cir. 1979). While the Ninth Circuit has not directly addressed the issue, this Court
                                   8   and the majority of courts in this district have held that the heightened pleading standard of
                                   9   Twombly and Iqbal, which followed Wyshak, is now the correct standard to apply to
                                  10   affirmative defenses.1 See, e.g., Fishman v. Tiger Natural Gas Inc., No. C 17-05351
                                  11   WHA, 2018 WL 4468680, at *3 (N.D. Cal. Sept. 18, 2018); Ramirez v. Ghilotti Bros. Inc.,
                                  12   941 F. Supp. 2d 1197, 1204 (N.D. Cal. 2013). Accordingly, Heartland’s affirmative
Northern District of California
 United States District Court




                                  13   defenses must contain sufficient factual matter to state a defense “that is plausible on its
                                  14   face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550
                                  15   U.S. 544, 570 (2007)).
                                  16          When a court strikes an affirmative defense, leave to amend should be freely given
                                  17   so long as there is no prejudice to the moving party. Wyshak, 607 F.2d at 826.
                                  18   II.    DISCUSSION
                                  19          Heartland’s affirmative defenses do not meet this standard. Not one of the thirty-
                                  20   two affirmative defenses pled in the Answer is supported by factual allegations. See
                                  21   Answer at 9–13. All thirty-two affirmative defenses are stricken as insufficiently pled.
                                  22          Additionally, Heartland’s first, twelfth, twentieth, and thirty-first affirmative
                                  23   defenses are not affirmative defenses at all. As Pertz correctly notes, they “merely contest
                                  24   the sufficiency of the pleading of the complaint.” Mot. (dkt. 17) at 9–10; see also Main
                                  25

                                  26   1
                                          Kohler v. Flava Enters., Inc., 779 F.3d 1016 (9th Cir. 2015), is not to the contrary. That case
                                  27   confirmed the “fair notice” standard for affirmative defenses, without addressing the applicability
                                       of Twombly and Iqbal’s heightened pleading standard. See id. at 1019. The Court will therefore
                                  28   follow other decisions in this district that have continued to apply the heightened Twombly/Iqbal
                                       standard to affirmative defenses after Kohler. See Fishman, 2018 WL 4468680, at *3.
                                                                                           2
